                                                                   Case 2:16-cv-02758-JAD-CWH Document 48 Filed 05/08/19 Page 1 of 5




                                                             1   DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                             2   REX D. GARNER, ESQ.
                                                                 Nevada Bar No. 9401
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                             6   Email: rex.garner@akerman.com
                                                             7   Attorneys for Plaintiffs Ditech Financial LLC
                                                                 fka Green Tree Servicing, LLC and Federal
                                                             8   National Mortgage Association
                                                             9
                                                                                                UNITED STATES DISTRICT COURT
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                                                        DISTRICT OF NEVADA
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                  DITECH FINANCIAL LLC FKA GREEN TREE                       Case No.: 2:16-cv-02758-JAD-CWH
AKERMAN LLP




                                                            13    SERVICING, LLC and FEDERAL NATIONAL
                                                                  MORTGAGE ASSOCIATION, a government
                                                            14    sponsored enterprise;                                     STIPULATION AND ORDER OF FINAL
                                                                                                                            JUDGMENT CONFIRMING VALIDITY
                                                            15                                   Plaintiff,                 OF DEED OF TRUST
                                                                  vs.
                                                            16
                                                                  STARFIRE     CONDOMINIUM  OWNERS'                                    ECF No. 48
                                                            17    ASSOCIATION; CHANGE YOUR LIFE, LLC;
                                                                  and ALESSI & KOENIG, LLC;
                                                            18
                                                                                          Defendants.
                                                            19

                                                            20          Plaintiffs Federal National Mortgage Association ("Fannie Mae") and Ditech Financial LLC f/k/a

                                                            21   Green Tree Servicing, LLC ("Ditech") and defendants Starfire Condominium Owners Association

                                                            22   ("Starfire) and Change Your Life, LLC ("CYL"), being the only remaining parties to have appeared in

                                                            23   this action, through their counsel of record, stipulate as follows:

                                                            24          1.       This matter relates to real property located 8725 West Flamingo Road, Unit 133, Las

                                                            25   Veagas, Nevada 89147, APN 163-20-513-065 (the "Property"). The Property is more specifically

                                                            26   described as:

                                                            27

                                                            28
                                                                                                                   1
                                                                 Case 2:16-cv-02758-JAD-CWH Document 48 Filed 05/08/19 Page 2 of 5



                                                                          A Condominium Composed of:
                                                             1
                                                                          Parcel I (Common Elements):
                                                             2

                                                             3            One (1) allocated interest (except Association Property) as tenant-in-common
                                                                          in the Common Elements within Phase 4 of Starfire Luxury Condominiums
                                                             4            1. as shown by map "Plat" thereof on file recorded on June 27, 1997 in Book
                                                                          80 of Plats, Page 35, Clark County, Nevada Records, and amended by Map
                                                             5            thereof filed on April 09, 1999, in Book 89, Page 33, Clark County, Nevada
                                                                          Records, and further amended by Map thereof filed on August 24, 1999, in
                                                             6
                                                                          book 91, Page 2, Clark County, Nevada Recorder, hereinafter "Plat." As
                                                             7            Phases are annexed, the Allocated Interest for each Unit will always be a
                                                                          fraction, the numerator of which will be One (1), the unit and the
                                                             8            denominator, of which will be the total of all Units in all Phases that become
                                                                          subject to the Declaration.
                                                             9
                                                                          EXCEPTING THEREFROM the following:
                                                            10
                                                                          All Living Units and Association Property in Phase 4 of the Plat.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                          AND RESERVING THEREFROM:
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13            The right to possession of all those areas designated as Limited Common
                                                                          Elements as shown upon the Plat referred to above;
                                                            14
                                                                          AND FURTHER RESERVING THEREFROM for the benefit of the Owners
                                                            15            of Condominiums in subsequent phases when annexed, non-exclusive
                                                                          easements for ingress, egress, and recreational use on, over, and across the
                                                            16            Common Elements shown upon the Plat.
                                                            17
                                                                          Parcel II (Living Unit):
                                                            18
                                                                          Living Unit 133 in Building 7 as shown upon the Plat.
                                                            19
                                                                          Parcel III (Limited Common Elements/Special Covenant):
                                                            20
                                                                          The exclusive right to use, possession and occupancy of those portions of the
                                                            21            Limited Common Elements described upon the Plat as patios, balconies,
                                                                          stairways/entry, storage areas and assigned Parking Space No. XXX or
                                                            22
                                                                          Garage No. XXX (Limited Common Elements), which are appurtenant to and
                                                            23            for the exclusive use of Parcel II.

                                                            24            Parcel IV (Common Elements):

                                                            25            A non-exclusive easement on and over the Common Elements (as defined in
                                                                          the Declaration) for access, use, ingress, egress and the use of the amenities
                                                            26            located thereon, subject to the terms and provisions of the Declaration. This
                                                                          easement is appurtenant to Parcels I, II and III above described. The Common
                                                            27
                                                                          Elements are for the use of Owners and guests of the Units and are subject to
                                                            28
                                                                                                           2
                                                                       Case 2:16-cv-02758-JAD-CWH Document 48 Filed 05/08/19 Page 3 of 5



                                                                                the Declaration, rules and regulations of the Association and are not for the
                                                             1                  use of the general public.
                                                             2
                                                                                Parcel V (Phased Areas):
                                                             3
                                                                                A non-exclusive easement for ingress, egress and recreational use on and over
                                                             4                  the Common Elements of subsequent phases, which easement is appurtenant
                                                                                to Parcels I, II and III described above. This easement shall be effective only
                                                             5                  until recordation prior to expiration of right to annex of the Declaration of
                                                                                Annexation declaring non-annexed phase to be subject to the Declaration.
                                                             6

                                                             7                  APN: 163-20-513-065

                                                             8           2.   Ditech, on Fannie Mae's behalf, is the beneficiary of record of a Deed of Trust that

                                                             9   encumbers the Property and was recorded on October 17, 2003, as Document Number 20031017-02284

                                                            10   in the Official Records of Clark County, Nevada (the "Deed of Trust").
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                         3.   On April 5, 2012, Starfire recorded a Trustee's Deed Upon Sale as Instrument Number
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12   20120405-0003239 of the Official Records of Clark County, Nevada (the "HOA Foreclosure Deed"),
AKERMAN LLP




                                                            13   reflecting that Starfire purchased the Property at a foreclosure sale of the Property held March 14, 2012

                                                            14   (the "HOA Sale").

                                                            15           4.   Starfire transferred its interest in the Property to CYL by Quit Claim Deed recorded in the

                                                            16   Clark County recorder's office on April 8, 2015 as Instrument No. 20150408-0000429, and by

                                                            17   Corrective Quit Claim Deed recorded in the Clark County recorder's office on January 13, 2016 as

                                                            18   Instrument No. 20160113-0000253;

                                                            19           5.   On December 12, 2016, Fannie Mae and Ditech initiated an action for quiet title and

                                                            20   damages against Starfire, CYL, and Alessi & Koenig, LLC in the United States District Court, District

                                                            21   of Nevada, Case No. 2:16-cv-02758 (the "Quiet Title Action").

                                                            22           6.   The Parties have entered a settlement agreement in which Fannie Mae and Ditech have

                                                            23   resolved all claims against Starfire, CYL, and Alessi & Koenig, LLC.

                                                            24   ///

                                                            25   ///

                                                            26   ///

                                                            27   ///

                                                            28   ///
                                                                                                                  3
                                                                   Case 2:16-cv-02758-JAD-CWH Document 48 Filed 05/08/19 Page 4 of 5




                                                             1        7.       The parties have agreed as part of their settlement agreement, and the Court incorporates

                                                             2   that agreement and its provision, that the Deed of Trust survived and was not extinguished in any

                                                             3   capacity by the HOA Sale, the recording of the HOA Foreclosure Deed, or the recording of the Quit

                                                             4   Claim Deeds to CYL. The Deed of Trust remains a valid encumbrance against the Property following

                                                             5   the recording of the HOA Foreclosure Deed, and CYL's interest in the Property is subject to the Deed

                                                             6   of Trust. This stipulation is made for purposes of this action only and is not a waiver by any Party of its

                                                             7   legal position in any other case or an admission of liability in this or any other action.

                                                             8             DATED this May 8, 2019.

                                                             9

                                                            10     AKERMAN LLP                                         GORDON & REES, LLP
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11     /s/ Rex D. Garner, Esq.                             /s/ Brian K. Walters, Esq.
                                                                   DARREN T. BRENNER, ESQ.                             ROBERT S. LARSEN, ESQ.
                      LAS VEGAS, NEVADA 89134




                                                            12     Nevada Bar No. 8386                                 Nevada Bar No. 7785
AKERMAN LLP




                                                                   REX D. GARNER, ESQ.                                 BRIAN K. WALTERS, ESQ.
                                                            13     Nevada Bar No. 9401                                 Nevada Bar No. 9711
                                                                   1635 Village Center Circle, Suite 200               300 South Fourth Street, Suite 1550
                                                            14     Las Vegas, NV 89134                                 Las Vegas, Nevada 89101
                                                            15     Attorneys for Ditech Plaintiffs Ditech Attorney for Defendant Starfire Condominium
                                                                   Financial LLC fka Green Tree Servicing, LLC Owners' Association
                                                            16     and Federal National Mortgage Association
                                                            17
                                                                   LAW OFFICE OF MARY F. CHAPMAN, LTD.
                                                            18
                                                                   /s/ Mary F. Chapman, Esq.
                                                            19     MARY F. CHAPMAN ESQ.
                                                                   Nevada Bar No. 6591
                                                            20     8440 W. Lake Mead Blvd., Suite 203
                                                                   Las Vegas, Nevada 89128
                                                            21
                                                                   Attorneys for Defendant Change Your Life,
                                                            22     LLC
                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                   4
                                                                   Case 2:16-cv-02758-JAD-CWH Document 48 Filed 05/08/19 Page 5 of 5



                                                                                                                 ORDER
                                                             1
                                                                           Based on the above stipulation between plaintiffs Federal National Mortgage Association
                                                             2
                                                                 ("Fannie Mae") and Ditech Financial LLC f/k/a Green Tree Servicing, LLC ("Ditech") and defendants
                                                             3
                                                                 Starfire Condominium Owners Association ("Starfire) and Change Your Life, LLC ("CYL"), the Parties'
                                                             4
                                                                 agreement, and good cause appearing therefore,
                                                             5
                                                                           IT IS ORDERED that the Deed of Trust recorded in the Official Records of Clark County,
                                                             6
                                                                 Nevada against the real property located at 8725 West Flamingo Road, Unit 133, Las Veagas, Nevada
                                                             7
                                                                 89147, APN 163-20-513-065 (the "Property") on October 17, 2003, as Instrument No. 20031017-02284
                                                             8
                                                                 was not extinguished, impaired, or otherwise affected by the foreclosure sale conducted by Starfire on
                                                             9
                                                                 March 14, 2012 or the recording of the Trustee's Deed Upon Sale in the Official Records of Clark
                                                            10
                                                                 County, Nevada, on April 5, 2012, as Instrument No. 20120405-0003239, reflecting that Starfire
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 purchased the Property at the foreclosure sale, or the recording of the Quit Claim Deed in the Official
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                 Records of Clark County, Nevada on April 8, 2015 as Instrument No. 20150408-0000429 and the
AKERMAN LLP




                                                            13
                                                                 Corrective Quit Claim Deed on January 13, 2016 as Instrument No. 20160113-0000253, reflecting that
                                                            14
                                                                 Starfire transferred its interest in the Property to CYL. CYL's interest in the Property is subject to the
                                                            15
                                                                 Deed of Trust.
                                                            16
                                                                           IT IS FURTHER ORDERED that Fannie Mae and Ditech shall be entitled to record this
                                                            17
                                                                 STIPULATION AND ORDER OF FINAL JUDGMENT CONFIRMING VALIDITY OF DEED OF
                                                            18
                                                                 TRUST in the Official Records of Clark County, Nevada in accordance with the rules of the Recorder's
                                                            19
                                                                 Office.
                                                            20
                                                                           IT IS FURTHER ORDERED that this order constitutes the final judgment of this Court,
                                                            21
                                                                 resolving all claims in this case with prejudice, each party to bear its own fees and costs., and the Clerk
                                                            22
                                                                 of CourtDATED
                                                                          is directed
                                                                                   thisto_____
                                                                                          ENTERdayFINAL   JUDGMENT accordingly
                                                                                                   of ____________________, 2019.and CLOSE THIS CASE.
                                                            23
                                                                                                               _________________________________
                                                                                                                               ____
                                                                                                                                  _ __
                                                                                                                                     ______
                                                                                                                                        ____________
                                                                                                                                                  _ __
                                                                                                                                                     _ _
                                                            24
                                                                                                                               dgge JJe
                                                                                                               U.S. District Judge    enn
                                                                                                                                       n ifer A.
                                                                                                                                     Jennifer   A DDo ors
                                                                                                                                                   Dorsey
                                                            25                                                 Dated: MayCOURT
                                                                                                               DISTRICT     8, 2019 JUDGE
                                                                                                               Case No.: 2:16-cv-02758-JAD-CWH
                                                            26

                                                            27

                                                            28
                                                                                                                  5
